JUDGE HAZELRIGG
delivered the opinion op the court.
The charter of cities of the second class provides that the validity of city ordinances and by-laws may be tried by writ of prohibition from the circuit court or upon ex parte petition of the city, or any bona fide citizen and resident thereof, to the circuit court, *260with right of appeal in any event to this court. In this case, the city of Lexington, a city of the second class, by its ex parte petition to the Payette Circuit Court, seeks to try the validity of an ordinance of its general council, passed in October, 1894, providing for the issual of the bonds of the city for the sum of one hundred and fifty thousand dollars in payment of a debt, the contraction of which was specifically authorized by an act of the General Assembly in April, 1890.
The act was in the form of an amendment to the charter and authorized the city to reconstruct its streets in brick, requiring it to pay one-third of the cost thereof and the abutting property owners the residue.
The first ordinance providing for such reconstruction in pursuance of the amendment of April, 1890, was adopted in July of that year, and successive ordinances were adopted from time to time for other parts of the work until the one in question providing for the issual of bonds in payment for the work. Its validity is questioned on the ground that the indebtedness for which it provides payment was in fact contracted since the adoption of the Constitution, and is in excess of that authorized by sections 157 and 158 thereof.
There was no submission of the question to the voters of the city, whether or not the indebtedness should be contracted, and none was required under the amendment of 1890. Without going into a discussion of the objects of those sections of the Constitution limiting the power of city governments to contract debts, it seems to us that the question involved here, in effect has been determined by this court in at least three cases. In Byrne, Solicitor, v. *261City of Covington, 15 Ky. L. R., 33 ; Aydelott v. Town of South Louisville, 16 Ky. L. R., 166, and in Holzhauer v. City of Newport, 94 Ky., 396, it was held that in cases where cities had been specially authorized, prior to the adoption of the Constitution, to contract an indebtedness for public improvements by amendments to their charters, or acts in the nature of amendments, they might lawfully make such contracts in pursuance of this previous authority, even after the adoption of the Constitution; at any rate until such time as the General Assembly should provide by general laws for their government.
The General Assembly, in March, 1894, did provide a charter for cities of the second class, and, on the question involved here, said: ‘ ‘ The general council shall have power to issue city bonds for an amount sufficient to construct, complete and pay for any sewer, building or other public improvement authorized to be constructed under laws heretofore enacted, or for the completing and carrying out any contract made for the construction of any such sewer, building or improvement.” (Kentucky Statutes, section 3072.)
It seems to us that the construction given by this court to the sections of the Constitution supposed to be violated, and the subsequent legislation adopted in accord with that construction, leave nothing further to be desired on the point involved in this case.
It is argued with confidence that the aggregate indebtedness of the city, when its existing and proposed indebtedness shall have been added, will not exceed the constitutional limit. We need not consider this . contention.
*262For tlie reasons indicated, the ordinance in question is valid, as are the bonds issued in pursuance thereof.
Judgment affirmed.